DETAILED ACTION
This office action is in response to amendment filed on 3/21/2022.
Claims 1, 5, 6, 8, 11, 14, 18 and 22 are amended.
Claims 3, 4, 16 and 17 are cancelled.
Claims 1, 2, 5 – 15 and 18 – 23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 – 10, 14, 15, and 18 – 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al (US 20150051749, hereinafter Hancock), in view of Maheshwari et al (US 2020180076662, hereinafter Maheshwari), in view of Baek et al (US 20140189706, hereinafter Baek), and further in view of Oeda (US 20120096169, prior art part of IDS dated 9/13/2021).

As per claim 1, Hancock discloses: A method of automated improving of quality of service (QoS) of a data center, the data center comprising a power supply unit (PSU) and a server having a workload, wherein a power grid is fed to a power input of the PSU and where a power output of the PSU is connected and provides power to the server, where a probe, being adapted to detect transients on a power grid is connected to the power input of the PSU and to provide information over a signaling interface to the server, to detect transients on the power grid (Hancock figure 5 and [0149] – [0152]), the method being performed in the server comprising: 
receiving, from the probe across the signaling interface, information about transients being detected on the power grid; (Hancock [0152]: “The monitoring and control system can monitor utility feeds, including surge protectors, trip units, and transformers and can detect ground faults, voltage sags, voltage swells, momentary interruptions and oscillatory transients”.)
updating a reliability of the data center, based on the [information about transients]; (Hancock [0007]: “iteratively determining system parameters may also include calculating an efficiency metric for the electrical distribution system based on at least one of a redundancy level of the electrical distribution system and outdoor climate at a geographical location of the electrical distribution system. Iteratively determining system parameters may further include calculating a current system reliability metric for the electrical distribution system based on measurements of power quality at a plurality of measurement points in the electrical distribution system”.)
Hancock did not explicitly disclose:
wherein the information about transients further comprises information about transient having a strength that exceed a first threshold, determining that transients that exceed the first threshold occur a number or rate exceeding a second threshold;
determining that the updated reliability of the data center is lower than a reliability required by the workload;
and sending, to a central management system, a request for migration of the workload, when the updated reliability of the data center is lower than a reliability required by the workload.

However, Maheshwari teaches:
wherein the information about transients further comprises information about transient having a strength that exceed a first threshold, determining that transients that exceed the first threshold occur a number or rate exceeding a second threshold; (Maheshwari [0060]: “the device processor may determine one or more power quality metrics of the electrical power supply over time. In some implementations, the power quality metric may be determined based on a sinusoidal waveform of a magnitude and a frequency of the restored electrical power. In some implementations, the power quality metric may be based on a number or magnitude of transient voltages or currents in the restored electrical power”; [0070]: “In some implementations, the power quality metric may be based on a number or magnitude of transient voltages or currents in the restored electrical power. For example, the device processor may determine whether the number or magnitude of transient voltages or currents in the restored electrical power is at or below a threshold number of transients or a threshold magnitude of voltages or currents. In such implementations, in response to determining that the number or magnitude of transient voltages or currents is at or below the threshold number of transients or the threshold magnitude, the device processor may determine that the restored electrical power is reliable”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Maheshwari into that of Hancock in order to have the information about transients further comprises information about transient having a strength that exceed a first threshold, determining that transients that exceed the first threshold occur a number or rate exceeding a second threshold. Hancock teaches monitoring electrical supply including monitoring oscillating transients while Maheshwari teaches the claimed steps are merely commonly known and obvious ways to measure transient for reliability purpose and is therefore rejected under 35 USC 103.

Baek teaches
determining that the updated reliability of the data center is lower than a reliability required by the workload; (Baek [0031]: “the reliability-aware scheduler 160 can also move jobs from one processing entity to another. More specifically, and as indicated previously, the reliability scorer 150 can receive real-time reliability data through the reliability interface 140. Such real-time reliability data can result in real-time updates to the reliability scores of one or more processing entities, as assigned by the reliability scorer 150. Consequently, a processing entity's reliability score can change so as to be below the minimum threshold reliability score of a job that was scheduled to execute, and is executing, on such a processing entity. In such an instance, in one embodiment, the reliability-aware scheduler 160 can reschedule, or move, the job to another processing entity, namely one having a reliability score that is greater than or equal to the minimum threshold reliability score of the job”.)
It would have been obvious for one of ordinary skill in the art at effective filing date of the claimed invention to incorporate the teaching of Baek into that of Hancock and Maheshwari in order to determine that the updated reliability of the data center is lower than a reliability required by the workload. Baek [0031] teaches having the reliability aware scheduler to continues monitoring the dynamic reliability score and move jobs to other processing entity should a reality score failed to meet threshold. The combination of the reference would allow the continues monitoring and optimization of the system and would enhance the overall appeals of all references.

Oeda teaches:
and sending, to a central management system, a request for migration of the workload, when the updated reliability of the data center is lower than a reliability required by the workload. (Oeda [0061]: “migrating an application and guest operating system from one server to another. The process of FIG. 15 might be triggered by manually by an administrator, or can be triggered automatically, and can be carried out as a process of virtualization manager 620 or other programs running in the data centers. For example, the process may be triggered to automatically migrate an application when the power consumption at the local data center exceeds the upper threshold 12503 in power consumption table 1250. Another trigger may be when performance of an application falls below a predetermined level as required for high availability or mission critical applications, so that load balancing or load distribution is required to reduce the load on the local data center by migrating one or more applications to a remote data center. The process might be triggered manually by an administrator setting up a remote data center as a contingency for taking over the application in case of failure at the local data center. Also, migration of an application within a local data center might be desired in the case of installation of new equipment, load balancing among existing equipment, optimization of power consumption, or the like”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Oeda into that of Hancock, Maheshwari and Baek in order to send, to a central management system, a request for migration of the workload, when the updated reliability of the data center is lower than a reliability required by the workload. Hancock teaches monitoring system parameters and determine reliability score of the system. One of ordinary skill in the art can easily see that reliability of a system can be the factor to migrate a task, and thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103

As per claim 2, Hancock, Maheshwari, Baek and Oeda further teach:
The method according to claim 1, further comprising requesting, from a database, the reliability required by the workload; and receiving from the database the requested reliability required by the workload. (Baek [0025] – [0026])

As per claim 5, Hancock, Maheshwari, Baek and Oeda further teach:
The method according to claim 2, wherein the first and second thresholds are obtained from the database. (Baek [0025] – [0026])

As per claim 6, Hancock, Maheshwari, Baek and Oeda further teach:
The method according to claim 1, wherein updating the reliability of the data center is performed periodically. (Hancock figure 5 and [0149] – [0152])

As per claim 7, Hancock, Maheshwari, Baek and Oeda further teach:
The method according to claim 2, wherein the reliability required by the workload is coded in a tag that is stored in the database. (Baek [0025] – [0026])

As per claim 8, Hancock, Maheshwari, Baek and Oeda further teach:
The method according to claim 1, wherein the PSU is comprised within a power system infrastructure of the data center, and wherein the server is comprised within a server infrastructure of the data center. (Hancock [0149])

As per claim 9, Hancock, Maheshwari, Baek and Oeda further teach:
The method according to claim 1, where the method is performed by a data center management within the server. (Hancock figure 2 and [0129])

As per claim 10, Hancock, Maheshwari, Baek and Oeda further teach:
The method according to claim 9, wherein the data center management resides in a container or a virtual machine of the server. (Hancock [0116])

As per claim 14, it is the system variant of claim 1 and is therefore rejected under the same rationale.
As per claim 15, it is the system variant of claim 2 and is therefore rejected under the same rationale.
As per claim 18, it is the system variant of claim 6 and is therefore rejected under the same rationale.
As per claim 19, it is the system variant of claim 7 and is therefore rejected under the same rationale.
As per claim 20, Hancock, Maheshwari, Baek and Oeda further teach:
The server according to claim 14, where the probe comprises a passive probe. (Hancock [0152])
As per claim 21, it is the system variant of claim 8 and is therefore rejected under the same rationale. 

Claims 11 – 13, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oeda, Hancock, Maheshwari and Baek.

As per claim 11, Oeda discloses: A method of improving quality of service (QoS) of two or more data centers each having a workload, the method being performed in a central management server that is connected to said two or more data centers located at different locations, where the central management server has information about a reliability of each one of said two or more data centers, the method comprising: 
receiving from a first data center of said two or more data centers a request for migration of a workload on a server operating within the first data center, (Oeda [0059]: “FIG. 15 illustrates a flow chart of a process for provisioning resources for migrating an application and guest operating system from one server to another. The process of FIG. 15 might be triggered by manually by an administrator, or can be triggered automatically, and can be carried out as a process of virtualization manager 620 or other programs running in the data centers. For example, the process may be triggered to automatically migrate an application when the power consumption at the local data center exceeds the upper threshold 12503 in power consumption table 1250”.)
identifying a second data center of said two or more data centers, said second data center having a reliability that is equal to, or higher than, the reliability that is required by the workload, (Oeda [0066]: “Once the search for required resources in a local data center has failed to locate resources that meet the requirements, the process starts to search for the required resources in the remote data centers”.)
and migrating the workload to the second data center. (Oeda [0061]: “Another trigger may be when performance of an application falls below a predetermined level as required for high availability or mission critical applications, so that load balancing or load distribution is required to reduce the load on the local data center by migrating one or more applications to a remote data center”.)

Oeda did not disclose:
the request determined by the first data center when the first data center: receives, from a probe across a signaling interface, information about transients having a strength that exceed a first threshold being detected at a power input of a power supply unit (PSU) providing power to the server within the first data center, the PSU connected to a power grid; determines that transients that exceed the first threshold occur a number or rate exceeding a second threshold; 
3/12updates a reliability of the first data center, based on the transients exceeding the first threshold and the second threshold; 
and determines that the updated reliability of the first data center is lower than a reliability required by a workload operating on the server; identifying a second data center of said two or more data centers, said second data center having a reliability that is equal to, or higher than, the reliability that is required by the workload and migrating the workload to the second data center

However, Hancock teaches:
the request determined by the first data center when the first data center: receives, from a probe across a signaling interface, information about transients. (Hancock [0152]: “The monitoring and control system can monitor utility feeds, including surge protectors, trip units, and transformers and can detect ground faults, voltage sags, voltage swells, momentary interruptions and oscillatory transients”.)
updates a reliability of the first data center, (Hancock [0007]: “iteratively determining system parameters may also include calculating an efficiency metric for the electrical distribution system based on at least one of a redundancy level of the electrical distribution system and outdoor climate at a geographical location of the electrical distribution system. Iteratively determining system parameters may further include calculating a current system reliability metric for the electrical distribution system based on measurements of power quality at a plurality of measurement points in the electrical distribution system”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Hancock into that of Oeda in order to have the request being triggered by transients detected on a power input of a power supply unit (PSU) providing power to the server within the first data center. Hancock teaches monitoring system parameters and determine reliability score of the system. One of ordinary skill in the art can easily see that reliability of a system can be the factor to migrate a task, and thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103

Maheshwari further teach:
wherein the information about transients further comprises information about transients having a strength that exceed a first threshold being detected at a power input of a power supply unit (PSU) providing power to the server within the first data center, the PSU connected to a power grid; determines that transients that exceed the first threshold occur a number or rate exceeding a second threshold; (Maheshwari [0060]: “the device processor may determine one or more power quality metrics of the electrical power supply over time. In some implementations, the power quality metric may be determined based on a sinusoidal waveform of a magnitude and a frequency of the restored electrical power. In some implementations, the power quality metric may be based on a number or magnitude of transient voltages or currents in the restored electrical power”; [0070]: “In some implementations, the power quality metric may be based on a number or magnitude of transient voltages or currents in the restored electrical power. For example, the device processor may determine whether the number or magnitude of transient voltages or currents in the restored electrical power is at or below a threshold number of transients or a threshold magnitude of voltages or currents. In such implementations, in response to determining that the number or magnitude of transient voltages or currents is at or below the threshold number of transients or the threshold magnitude, the device processor may determine that the restored electrical power is reliable”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Maheshwari into that of Oeda and Hancock in order to have the information about transients further comprises information about transient having a strength that exceed a first threshold, determining that transients that exceed the first threshold occur a number or rate exceeding a second threshold. Hancock teaches monitoring electrical supply including monitoring oscillating transients while Maheshwari teaches the claimed steps are merely commonly known and obvious ways to measure transient for reliability purpose and is therefore rejected under 35 USC 103.

Baek teaches:
and determines that the updated reliability of the first data center is lower than a reliability required by a workload operating on the server; (Baek [0031]: “the reliability-aware scheduler 160 can also move jobs from one processing entity to another. More specifically, and as indicated previously, the reliability scorer 150 can receive real-time reliability data through the reliability interface 140. Such real-time reliability data can result in real-time updates to the reliability scores of one or more processing entities, as assigned by the reliability scorer 150. Consequently, a processing entity's reliability score can change so as to be below the minimum threshold reliability score of a job that was scheduled to execute, and is executing, on such a processing entity. In such an instance, in one embodiment, the reliability-aware scheduler 160 can reschedule, or move, the job to another processing entity, namely one having a reliability score that is greater than or equal to the minimum threshold reliability score of the job”.)
It would have been obvious for one of ordinary skill in the art at effective filing date of the claimed invention to incorporate the teaching of Baek into that of Oeda, Hancock and Maheshwari in order to determine that the updated reliability of the data center is lower than a reliability required by the workload. Baek [0031] teaches having the reliability aware scheduler to continue monitoring the dynamic reliability score and move jobs to other processing entity should a reality score failed to meet threshold. The combination of the reference would allow the continues monitoring and optimization of the system and would enhance the overall appeals of all references.

As per claim 12, the combination of Oeda, Hancock, Maheshwari and Baek further teach:
The method according to claim 11, further comprising periodically receiving updated information about the reliability of said two or more data centers. (Hancock figure 5 and [0149] – [0152])
As per claim 13, the combination of Oeda, Hancock, Maheshwari and Baek further teach:
The method according to claim 11, being performed by an orchestrator of the central management server. (Hancock figure 2 and [0129])
As per claim 22, it is the system variant of claim 11 and is therefore rejected under the same rationale.
As per claim 23, it is the system variant of claim 12 and is therefore rejected under the same rationale.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5 – 15 and 18 – 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196